DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 9, 10, 12-15, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is a “near negligible temperature glide”? Is “near-azeotropic” the same as “azeotrope-like”? In the absence of explicit definitions from applicant, a near negligible temperature glide is taken as equal to or greater than 0.75K. Otherwise, claim 2 does not further modify claim 1. “Near-azeotropic” and “azeotrope-like” are taken to mean “non-zeotropic”. Claims are afforded their broadest reasonable construction during prosecution. 
Claim 7 depends from cancelled claim 6.

Claim Rejections - 35 USC § 102
Claims 1, 2, 5, 7, 12-15, 27 and 28, to the extent that the claims are understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minor et al., US 2008/0069177 A1. In Table 6 at [0092], the reference discloses that 1234yf and propane form azeotrope-like compositions where 1-80% by weight of 1234yf and 20-99% by weight of propane are present. In Table 7 at [0093], the reference discloses that 1234yf, 143a and propane form near-azeotropes where they are present at 1-80%, 1-98% and 1-98%, respectively. At Table 5, the reference discloses that these constituents form a true azeotrope at 17.7%, 71.0% and 11.3% by weight. A true azeotrope is the epitome of a near azeotropic or azeotrope-like composition. A temperature glide of zero is clearly a negligible temperature glide. Regarding stabilizer content, it is well settled that “up to” includes zero.
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. temperature glide, GWP, heat capacity, HOC, flammability, etc., would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 7, 9, 10, 12-15, 27 and 28, to the extent that the claims are understood, are rejected under 35 U.S.C. 103(a) as being obvious over Minor et al., US 2008/0069177 A1. See the 102 rejection above. Regarding temperature ranges, temperature glides, heat capacity and GWP, applicant appears to be optimizing among well-known desirable traits for heat transfer compositions. Claim 9 recites intended use, which is afforded little patentable weight.
Claims 11 and 29-32, to the extent that the claims are understood, are rejected under 35 U.S.C. 103(a) as being obvious over Minor et al., US 2008/0069177 A1 in view of Minor et al., US 2008/006977 A1.The disclosure of Minor ’177 is summarized above. Addition of stabilizers at 0.01% to 5% is disclosed at [0110]-[0111]. Terpene stabilizers are not disclosed. 
Minor ‘977 teaches heat transfer compositions which may contain 1234yf [0067] and propane [0062]. Compositions according to the invention may further comprise stabilizers such as terpenes [0083], and d-limonene and pinene are mentioned specifically. It is well known to the person of ordinary skill in the chemical art that there is more than one isomer of pinene, and use of either or both would be obvious over the teaching. It would have been obvious at the time of filing to incorporate a pinene or d-limonene into the compositions of Minor ‘177, because it discloses that stabilizers may be added, and Minor ‘977, which teaches compositions which may comprise 1234yf and propane, and it further teaches that pinene and d-limonene are suitable stabilizers for such compositions.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. Applicant has argued that the cited reference does not disclose the specific attributes such as capacity and temperature glide, which are presently recited. This is not persuasive for the reasons given above, and also because the Office lacks the facilities to measure such attributes. Rather, it is incumbent upon applicant to rebut the examiner’s findings of obviousness or anticipation by submission of timely-filed evidence.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761